Case 1:17-cv-02897-TWP-MPB Document 78 Filed 10/05/18 Page 1 of 7 PageID #: 1978



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE                       )
  NATIONAL ASSOCIATION FOR THE                          )
  ADVANCEMENT OF COLORED PEOPLE                         )
  (NAACP), and LEAGUE OF WOMEN                          )
  VOTERS OF INDIANA,                                    )
                                                        )
                                     Plaintiffs,        )
                                                        )
                                v.                      )    Case No. 1:17-cv-02897-TWP-MPB
                                                        )
  CONNIE LAWSON, in her official capacity as            )
  Secretary of State of Indiana, J. BRADLEY             )
  KING, in his official capacity as Co-Director of      )
  the Indiana Election Division, and ANGELA             )
  NUSSMEYER, in her official capacity as Co-            )
  Director of the Indiana Election Division,            )
                                                        )
                                     Defendants.        )

                     ENTRY DENYING DEFENDANTS’ MOTION FOR STAY
                        OF COURT PROCEEDINGS AND DISCOVERY

             This matter is before the Court on Defendants Connie Lawson’s, J. Bradley King’s, and

  Angela Nussmeyer’s (collectively the “Defendants”) Motion for Stay of District Court

  Proceedings and Discovery, (Filing No. 72), while the case is on interlocutory appeal to the United

  States Court of Appeals, Seventh Circuit. For the reasons stated below the Court denies the motion

  to stay.

                                          I.       BACKGROUND

             The Indiana State Conference of the National Association for the Advancement of Colored

  People (NAACP) and the League of Women Voters of Indiana (collectively, the “Plaintiffs”) filed

  this lawsuit on August 23, 2017, seeking declaratory and injunctive relief, requesting the Court

  declare that Indiana Code § 3-7-38.2-5(d)–(e) violates the National Voter Registration Act
Case 1:17-cv-02897-TWP-MPB Document 78 Filed 10/05/18 Page 2 of 7 PageID #: 1979



  (“NVRA”) and enjoining Indiana from implementing and enforcing the amended statute (Filing

  No. 1). Indiana Senate Enrolled Act 442 (2017) (“SEA 442”), codified at Indiana Code § 3-7-

  38.2-5(d)–(e), amends Indiana’s voter registration laws. The NVRA established procedural

  safeguards to protect eligible voters against disenfranchisement without notice and to direct states

  to maintain accurate voter registration rolls. The NVRA places specific requirements on the states

  to ensure that these goals are met. The Plaintiffs argued that SEA 442 violates the NVRA by

  circumventing its procedural safeguards –the notice-and-waiting period requirement, as well as

  the requirement that a state’s list maintenance system be uniform and nondiscriminatory. After

  this lawsuit was initiated, the Indiana General Assembly enacted House Enrolled Act 1253 (“HEA

  1253”), which went into effect on March 15, 2018. HEA 1253 added “confidence factors” to

  Indiana Code § 3-7-38.2-5(d), thereby codifying the Election Division’s policy of providing to the

  county officials only those registrations that meet certain match criteria.

          This Court found a likelihood of success on the Plaintiffs’ argument that Indiana’s

  participation in the Interstate Voter Registration Crosscheck Program (“Crosscheck”), as codified

  in Ind. Code § 3-7-38.2-5(d), as a method for identifying voters who may have become ineligible

  to vote in Indiana because of a change in residence, would disenfranchise certain voters without

  notice. On June 8, 2018, pursuant to Federal Rule of Civil Procedure 65(d), the Court issued a

  preliminary injunction prohibiting the Defendants from taking any actions to implement SEA 442

  until this case has been finally resolved. (Filing No. 63.) A similar ruling was issued in related

  case Common Cause Indiana v. Lawson et. al., 1:17-cv-3936-TWP-MPB. On July 9, 2018,

  Defendants filed a Notice of Appeal to the United States Court of Appeals for the Seventh Circuit

  from the Judgment entered in this action on June 8, 2018. (Filing No. 63.) Defendants seek a stay

  of all district court proceedings, including discovery.



                                                    2
Case 1:17-cv-02897-TWP-MPB Document 78 Filed 10/05/18 Page 3 of 7 PageID #: 1980



                                     II.    LEGAL STANDARD

          “[T]he power to stay proceedings is incidental to the power inherent in every court to

  control the disposition of the causes on its docket with economy of time and effort for itself, for

  counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). An appeal

  taken from an interlocutory decision does not prevent the district court from finishing its work and

  rendering a final decision. This is so for appeals concerning preliminary injunction. Wisconsin

  Mut. Ins. Co. v. United States, 441 F.3d 502, 504 (7th Cir. 2006).

         In considering a stay request, the Court should consider: “(i) whether a stay will unduly

  prejudice or tactically disadvantage the non-moving party, (ii) whether a stay will simplify the

  issues in question and streamline the trial, and (iii) whether a stay will reduce the burden of

  litigation on the parties and on the court.” Pfizer Inc. v. Apotex Inc. 640 F. Supp. 2d 1006, 1007

  (N.D. Ill. 2009). Moreover, “[c]ourts disfavor stays of discovery ‘because they bring resolution

  of the dispute to a standstill.’” Red Barn Motors, Inc. v. Cox Enterprises, Inc., No. 1:14-CV-01589,

  2016 WL 1731328, at *3 (S.D. Ind. May 2, 2016) (quoting New England Carpenters Health &

  Welfare Fund v. Abbott Labs, No. 12 C 1662, 2013 WL 690613, at *2 (N.D. Ill. Feb. 20, 2013).

                                           III. DISCUSSION

         Defendants request that discovery be stayed while the case is on appeal to the Seventh

  Circuit asserting that “to undertake discovery during that time would be a waste of time for the

  parties and, in all likelihood, for the Court as well.” (Filing No. 72 at 1.) Defendants contend that

  since the state is not presently undertaking any Crosscheck activity, either because of the injunction

  or because Crosscheck is not accepting submission of data, Plaintiffs’ discovery efforts would be

  “mining for stale, irrelevant information [that] would needlessly disrupt and burden the Election

  Division while the Division prepares for the midterm elections.”           (Filing No. 72 at 3-4.)



                                                    3
Case 1:17-cv-02897-TWP-MPB Document 78 Filed 10/05/18 Page 4 of 7 PageID #: 1981



  Defendants also contend a stay will simplify the issues in question and streamline the case in that

  the Seventh Circuit will determine whether the Plaintiffs have standing to proceed and whether a

  likelihood of success on the merits exists. Finally, they argue a stay will reduce the burden of

  litigation on the parties and the Court because the Plaintiffs’ discovery “would be about the way

  Crosscheck worked under a statute that is not at issue in the case.” Id. at 5. In particular,

  Defendants argue that if the Plaintiffs seek discovery about the way things worked under SEA 442

  (as amended by HEA 1253), that discovery request would not be relevant and would result in

  discovery disputes which would require the courts assistance.

         The Plaintiffs oppose a stay and argue that initiating discovery now is critical to ensuring

  a timely resolution of their claims. Plaintiffs contend it is imperative that their claims be

  adjudicated prior to the 2020 presidential election. Pursuant to federal election law, all systematic

  removals from the voter rolls must be completed 90 days prior to an election. In order to resolve

  the parties’ dispute regarding whether it is proper to remove voters from registration rolls pursuant

  to SEA 442 before the May 2020 primary election, this case must reach resolution by February

  2020. (Filing No. 73 at 2.) The Plaintiffs explain that they intend to seek discovery on: (1) the

  reliability of Crosscheck and its underlying data; (2) Defendants’ past and present practices and

  communications relating to the provision of notice to voters; (3) Defendants’ past and present

  practices and communications concerning the use of Crosscheck data; and (4) Defendants’ past

  and present practices and communications concerning the analysis or auditing of Crosscheck data

  and any related results. Id. at 4. They assert that they will be unduly prejudiced and tactically

  disadvantaged if discovery is delayed.

         The Plaintiffs argue a stay will not simplify the issues or streamline the trial because there

  is substantial non-duplicative discovery that could be taken while Defendants’ appeal is pending



                                                   4
Case 1:17-cv-02897-TWP-MPB Document 78 Filed 10/05/18 Page 5 of 7 PageID #: 1982



  including, but not limited to, discovery regarding Defendants’ relevant prior policies, procedures

  and practices, and there is no reason the parties could not work together to ensure future discovery

  is tailored to new, non-duplicative material. Id. at 10. The Plaintiffs contend a stay would only

  exacerbate the burdens of litigation on the parties and this Court. As explained above, a stay

  would force all parties to pursue this case, post-appeal, at impossible speed and require the parties

  and the Court to dedicate extraordinary resources to meet associated deadlines. Id.

          In its Reply brief, Defendants’ refute Plaintiffs’ timeline and their need to have this case

  resolved before the 2020 election. Defendants argue that the “invented and unexplained

  importance of 2020, … remains unclear”, (Filing No. 75 at 4), and the Plaintiffs will not be unduly

  prejudiced or tactically disadvantaged by a stay.

          A party has no right to a stay, and the party seeking a stay bears the burden of proving that

  the Court should exercise its discretion in staying the case. Ind. State Police Pension Trust v.

  Chrysler LLC, 556 U.S. 960, 961 (2009). Defendants have not carried this burden.

          Regardless of the outcome of Defendants’ interlocutory appeal, significant discovery in

  this case is unavoidable. Plaintiffs’ desire to have this case resolved by the November 2020

  election is not unreasonable, given their assertion that a determination of whether the state’s list

  maintenance and compliance with the NVRA is important for Indiana voters. The concerns listed

  by Plaintiffs are not insubstantial concerns and they are more than sufficient to counter

  Defendants’ arguments about the hardship it would encounter if not allowed to continue litigating

  this action.

          The Court also finds that a stay is not likely to simplify this case. Defendants’ appeal is of

  a preliminary ruling, so even if the Court of Appeals were to reverse granting of the preliminary

  injunction, that ruling would be unlikely to narrow the case or change the scope of discovery



                                                      5
Case 1:17-cv-02897-TWP-MPB Document 78 Filed 10/05/18 Page 6 of 7 PageID #: 1983



  required to resolve the case. The Seventh Circuit will not be making a final determination as to

  any of the issues presented, including standing. S. Glazier’s Distributors of Ohio, LLC v. Great

  Lakes Brewing Co., No. 2:16-cv-861, 2016 WL 10637077 at *2-4 (S.D. Ohio, Dec. 14, 2016)

  (denying a stay of proceedings pending an interlocutory appeal of a preliminary injunction

  reasoning that the court of appeals would “not make a final determination” on appeal from a

  preliminary injunction).

          As to the final argument, while the Court appreciates Defendants’ interest in reducing the

  burden of this litigation on the Court, the interests of efficiency and economy in litigation are, in

  the Court’s view, best served by moving cases along. This Court has the duty to “secure the just,

  speedy, and inexpensive determination of every action and proceeding,” see Fed. R. Civ. P. 1.

  Defendants have not made a compelling case that staying the case would serve that purpose.

          Accordingly, the Court will not stay the proceeding while Defendants’ interlocutory appeal

  is pending. The parties should confer—and if necessary consult with the Magistrate Judge—

  regarding conducting discovery in such a way as to maximize efficiency and avoiding duplicative

  discovery. District courts have “extremely broad discretion in controlling discovery.” Jones v.

  City of Elkhart, Ind., 737 F.3d 1107, 1115 (7th Cir. 2013). The court may, “for good cause,” limit

  the scope of discovery to “protect a party from … undue burden or expense.” Fed. R. Civ. P.

  26(c)(1); see also Friends of the Parks v. Chi. Park Dist., No. 14-cv-9096, 2015 WL 4111312, at

  *1 (N.D. Ill. Jul. 6, 2015).

                                        IV. CONCLUSION

          For the foregoing reasons, the Court DENIES the Defendants’ Motion for Stay of District

  Court Proceedings and Discovery, (Filing No. 72), while the case is on interlocutory appeal of the

  preliminary injunction order, presently before the United States Court of Appeals, Seventh Circuit.



                                                   6
Case 1:17-cv-02897-TWP-MPB Document 78 Filed 10/05/18 Page 7 of 7 PageID #: 1984



        SO ORDERED.

  Date: 10/5/2018




  DISTRIBUTION:



  Jonathan Brater
  BRENNAN CENTER FOR JUSTICE               Myrna Perez
  jonathan.brater@nyu.edu                  BRENNAN CENTER FOR JUSTICE
                                           perezm@brennan.law.nyu.edu
  Matthew Richard Elliott
  INDIANA ATTORNEY GENERAL                 Aleksandrina Penkova Pratt
  Matthew.Elliott@atg.in.gov               INDIANA ATTORNEY GENERAL
                                           aleksandrina.pratt@atg.in.gov
  Jefferson S. Garn
  INDIANA ATTORNEY GENERAL                 Sascha N. Rand
  Jefferson.Garn@atg.in.gov                QUINN EMANUEL URQUHART &
                                           SULLIVAN LLP
  Kyle Hunter                              sascharand@quinnemanuel.com
  INDIANA ATTORNEY GENERAL
  kyle.hunter@atg.in.gov                   Kelly Suzanne Thompson
                                           INDIANA ATTORNEY GENERAL
  Trent A. McCain                          kelly.thompson@atg.in.gov
  MCCAIN LAW OFFICES, P.C.
  Trent@McCain.Law                         Ellyde R. Thompson
                                           QUINN EMANUEL URQUHART &
  Ellison Sylvina Ward Merkel              SULLIVAN LLP
  QUINN EMANUEL URQUHART           &       ellydethompson@quinnemanuel.com
  SULLIVAN LLP
  ellisonmerkel@quinnemanuel.com           Alexandre J. Tschumi
                                           QUINN EMANUEL URQUHART &
  Diana Lynn Moers Davis                   SULLIVAN LLP
  INDIANA ATTORNEY GENERAL                 alexandretschumi@quinnemanuel.com
  diana.moers@atg.in.gov




                                       7
